Exhibit 10.23

 

LEASE

 

THIS LEASE (this “Lease”) is entered into as of December 1, 2005 between DFA,
LLC (“Lessor”) and AHERN RENTALS, INC. (“Lessee”).

 

RECITALS

 

A.            Lessee wishes to lease from Lessor that certain real property
commonly known as 1531 W. Bonanza Road, Las Vegas, Nevada (APN 139-28-401-022),
1505 W. Bonanza Road, Las Vegas, Nevada (APN 139-28-001-005), and 525 Martin
Luther King, Las Vegas Nevada (APN 139-28-101-016), as more particularly
descried on the attached Exhibit A (the “Premises”).

 

B.            Lessor hereby leases the Premises to Lessee, and Lessee hereby
leases the Premises from Lessor, on the terms and conditions set forth in this
Lease.

 

TERMS AND CONDITIONS

 

Term.

 

1(a)         The term of this Lease shall commence as of December 1, 2005 and
continue thereafter on a month to month basis. Either party may terminate this
Lease upon 30 days prior written notice to the other party.

 

Rental.

 

1(b)(1) Lessee shall pay to Lessor as rent for the Premises the sum of $1,000
per month.

 

1(b)(2) So long as this lease has not been earlier terminated pursuant to
Section 1(b)(1) or otherwise pursuant to this Lease, commencing on November 1,
2006 and on each November 1st thereafter (each, an “Annual Rent Adjustment
Date”) during the remainder of the lease term, the monthly rent payment shall be
increased by an amount equal to the greater of (i) three percent (3%) of the
rent paid for the prior year, or (ii) the same percentage as the percentage
increase in the Consumer Price Index comparing the figure for the month prior to
the month in which the adjustment is to occur with the figure for the same month
in the preceding year. Comparisons shall be made using the Index for the U.S.
City Average -- All Urban Wage Earners published by the U.S. Department of
Labor, Bureau of Labor Statistics. If that Index is discontinued, the parties
shall use the nearest comparable index measuring changes in the cost of living
during the period involved.

 

1(b)(3) Intentionally blank.

 

1(b)(4) Rent will be paid in advance on the first day of each month to Lessor at
the address for Lessor set forth in this Lease, or at such other address as
Lessor may designate in writing to Lessee. Rent is uniformly apportionable day
to day.

 

1

--------------------------------------------------------------------------------


 

Use of Premises.

 

(2a)         The Lessee shall use the Premises during the term of this lease for
the conduct of the following business: employee parking and for no other purpose
whatsoever without Lessor’s written consent.

 

(2b)         The Lessee will not make any unlawful, improper or offensive use of
the Premises; the Lessee will not suffer any strip or waste thereof; the Lessee
will not permit any objectionable noise or odor to escape or to be emitted from
the Premises or do anything or permit anything to be done upon or about the
Premises in any way tending to create a nuisance; the Lessee will not sell or
permit to be sold any product, substance or service upon or about the Premises.

 

(2c)         Intentionally blank.

 

(2d)         The Lessee shall comply at Lessee’s own expense with all laws and
regulations of any municipal, county, state, federal or other public authority
respecting its use of the Premises. These include, without limitation, all laws,
regulations and ordinances pertaining to air and water quality, Hazardous
Materials as herein defined, waste disposal, air emissions, and other
environmental matters. As used herein, Hazardous Material means any hazardous or
toxic substance, material, or waste, including but not limited to those
substances, materials, and waste listed in the U.S. Department of Transportation
Hazardous Materials Table or by the U.S. Environmental Protection Agency as
hazardous substances and amendments thereto, petroleum products, or such other
substances, materials, and waste that are or become regulated under any
applicable local, state, or federal law. Neither Lessee nor Lessor is required
to make any alterations to comply with the Americans with Disabilities Act.

 

(2e)         Intentionally blank.

 

(2f)          Except for gasoline, and other Hazardous Materials typically found
in motor vehicles, Lessee shall not cause or permit any Hazardous Material to be
brought upon, kept or used in or about the Premises by Lessee, its agents,
employees, contractors, or invitees without the prior written consent of Lessor,
which consent will not be unreasonably withheld.

 

Utilities.

 

(3)           The Lessee shall pay for the cost of any parking lot lighting on
the Premises during the term of this lease.

 

Repairs and Improvements.

 

(4a)         The Lessor shall not be required to make any repairs, alterations,
additions or improvements to or upon the Premises during the term of this lease,
except only those hereinafter specifically provided for; the Lessee hereby
agrees to maintain and keep the Premises, in as good order and condition as when
received, reasonable wear and tear, damage by casualty and any repairs which are
the obligations of the Lessor hereunder excepted.

 

2

--------------------------------------------------------------------------------


 

(4b)         Lessor shall make any necessary capital repairs and replacements to
the Premises unless such is necessitated solely by Lessee’s failure to maintain
in accordance with subsection 4(a).

 

Lessor’s Right of Entry.

 

(5)           It shall be lawful for the Lessor, the Lessor’s agents and
representatives, at any reasonable time upon 48 hours’ advance notice to enter
into or upon the Premises for the purpose of examining into the condition
thereof, or for any other lawful purpose.

 

Right of Assignment.

 

(6)           The Lessee will not assign, transfer, pledge, hypothecate,
surrender or dispose of this lease, or any interest herein, sublet, or permit
any other person or persons whomsoever to occupy the Premises without the
written consent of the Lessor being first obtained in writing; this lease is
personal to Lessee; Lessee’s interests, in whole or in part, cannot be sold,
assigned, transferred, seized or taken by operation at law, or under or by
virtue of any execution or legal process, attachment or proceedings instituted
against the Lessee, or under or by virtue of any bankruptcy or insolvency
proceedings had in regard to the Lessee, or in any other manner, except as above
mentioned. Notwithstanding any provision in this Lease, Lessee may, without
Lessor consent, execute and deliver one or more leasehold mortgages (or
leasehold trust deeds) to any lender to Lessee with respect hereto.

 

Liens.

 

(7)           The Lessee will not permit any lien of any kind, type or
description to be placed or imposed upon the Lessee’s interest in improvements
in which the Premises are situated, or any part thereof, or Lessee’s interest in
the land on which they stand.

 

(8)           Intentionally blank.

 

(9)           Intentionally blank.

 

(10)         Intentionally Blank.

 

Liability Insurance.

 

(11)         At all times during the term hereof, the Lessee will, at the
Lessee’s own expense, keep in effect and deliver to the Lessor liability
insurance policies in form, and with an insurer, satisfactory to the Lessor.
Such policies shall insure both the Lessor and the Lessee against all liability
for damage to persons or property in, upon, or about the Premises. Lessee shall
cause Lessor to be named as an additional insured on such policy. It shall be
the responsibility of Lessee to insure all of the Lessee’s personal property
located on the Premises. Lessee agrees to and shall indemnify and hold Lessor
harmless against any and all claims and demands arising from the negligence of
the Lessee, Lessee’s officers, agents, invitees and/or employees, as well as
those arising from Lessee’s failure to comply with any covenant of this lease on
Lessee’s part to be performed, and shall at Lessee’s own expense defend the
Lessor against any and all suits or actions arising out of such negligence,
actual or alleged, and all appeals therefrom and shall

 

3

--------------------------------------------------------------------------------


 

satisfy and discharge any judgment which may be awarded against Lessor in any
such suit or action.

 

(12)         Intentionally blank.

 

(13)         Intentionally blank.

 

(14)         Intentionally blank.

 

Waiver of Subrogation Rights.

 

(15)         Neither the Lessor nor the Lessee shall be liable to the other for
loss arising out of damage to or destruction of the Premises, when such loss is
caused by any of the perils which are or could be included within or insured
against by a standard form of fire insurance with extended coverage, carried by
Lessor or Lessee, if any. All such claims for any and all loss, however caused,
hereby are waived. Such absence of liability shall exist whether or not the
damage or destruction is caused by the negligence of either Lessor or Lessee or
by any of their respective agents, servants or employees. It is the intention
and agreement of the Lessor and the Lessee that the rentals reserved by this
lease have been fixed in contemplation that both parties shall fully provide
their own insurance protection at their own expense, and that both parties shall
look to their respective insurance carriers for reimbursement of any such loss,
and further, that the insurance carriers involved shall not be entitled to
subrogation under any circumstances against any party to this lease. Neither the
Lessor nor the Lessee shall have any interest or claim in the other’s insurance
policy or policies, or the proceeds thereof, unless specifically covered therein
as a joint insured.

 

Eminent Domain.

 

(16)         In case of the condemnation or purchase of all or any substantial
part of the Premises by any public or private corporation with the power of
condemnation this lease may be terminated, effective on the date possession is
taken or title is transferred, by either party hereto on written notice to the
other and in that case the Lessee shall not be liable for any rent after the
termination date.

 

(17)         Intentionally blank.

 

Delivering Up Premises on Termination.

 

(18)         At the expiration of the lease term or upon any sooner termination
thereof, the Lessee will quit and deliver up the Premises, to the Lessor or
those having Lessor’s estate in the Premises, peaceably, quietly, and in as good
order and condition as when received, reasonable use and wear thereof, damage by
fire, casualty and the elements alone and other events not required hereunder to
be repaired by Lessee excepted, as the same are now in or hereafter may be put
in by the Lessor.

 

4

--------------------------------------------------------------------------------


 

Additional Covenants or Exceptions.

 

(19)         Intentionally blank.

 

(20)         Intentionally blank.

 

(21)         Lessee shall pay when due all taxes, assessments and public charges
on the Premises.

 

Attachment Bankrupt Default.

 

PROVIDED, ALWAYS, and these presents are upon these conditions, that (1) if the
Lessee shall be in arrears in the payment of rent for a period of ten days after
the same becomes due, or (2) if the Lessee shall fail or neglect to perform or
observe any of the covenants and agreements contained herein on Lessee’s part to
be done, kept, performed and observed and such default shall continue for twenty
days or more after written notice of such failure or neglect shall be given to
Lessee, except that if the failure is of such a nature that it cannot be
remedied fully within the 20-day period, this requirement shall be satisfied if
Lessee begins correction of the failure within the 20-day period and thereafter
proceeds with reasonable diligence and in good faith to effect the remedy as
soon as practicable, or (3) if the Lessee shall be declared bankrupt or
insolvent according to law, or (4) if any assignment of all or substantially all
of Lessee’s property shall be made for the benefit of creditors, or (5) if on
the expiration of this lease Lessee fails to surrender possession of the
Premises, the Lessor or those having Lessor’s estate in the Premises, may
terminate this lease and, lawfully, at Lessor’s option immediately or at any
time thereafter, without demand or notice, enter into and upon the Premises and
every part thereof and repossess the same, and expel Lessee and those claiming
by, through and under Lessee and remove Lessee’s effects at Lessee’s expense,
forcibly if necessary and store the same, all without being deemed guilty of
trespass and without prejudice to any remedy which otherwise might be used for
arrears of rent or preceding breach of covenant.

 

Neither the termination of this lease by forfeiture nor the taking or recovery
of possession of the Premises shall deprive Lessor of any other action, right,
or remedy against Lessee for possession, rent or damages, nor shall any omission
by Lessor to enforce any forfeiture, right or remedy to which Lessor may be
entitled be deemed a waiver by Lessor of the right to enforce the performance of
all terms and conditions of this lease by Lessee.

 

In the event of any re-entry by Lessor, Lessor may lease or relet the Premises
in whole or in part to any tenant or tenants who may be satisfactory to Lessor,
for any duration, and for the best rent, terms and conditions as Lessor may
reasonably obtain. Lessor shall apply the rent received from any such tenant
first to the cost of retaking and reletting the Premises, including remodeling
required to obtain any such tenant, and then to any arrears of rent and future
rent payable under this lease and any other damages to which Lessor may be
entitled hereunder.

 

Any property which Lessee leaves on the Premises more than ten (10) days after
abandonment or expiration of the lease, or for more than ten days after any
termination of the lease by Lessor, shall be deemed to have been abandoned, and
Lessor may remove and sell the property at public or private sale as Lessor sees
fit, without being liable for any prosecution therefor or for damages by reason
thereof, and the net proceeds of any such sale shall be applied

 

5

--------------------------------------------------------------------------------


 

toward the expenses of Lessor and rent as aforesaid, and the balance of such
amounts, if any, shall be held for and paid to the Lessee.

 

Holding Over.

 

In the event the Lessee for any reason shall hold over after the expiration of
this lease, such holding over shall not be deemed to operate as a renewal or
extension of this lease, but shall only create a tenancy at sufferance which may
be terminated at will at any time by the Lessor.

 

Attorney Fees and Court Costs.

 

In case suit or action is instituted to enforce compliance with any of the
terms, covenants or conditions of this lease, or to collect the rental which may
become due hereunder, or any portion thereof, the losing party agrees to pay the
prevailing party’s reasonable attorney fees incurred throughout such proceeding,
including at trial, on appeal, and for post-judgment collection. The Lessee
agrees to pay and discharge all Lessor’s costs and expenses, including Lessor’s
reasonable attorney’s fees that shall arise from enforcing any provision or
covenants of this lease even though no suit or action is instituted.

 

Should the Lessee be or become the debtor in any bankruptcy proceeding,
voluntarily, involuntarily or otherwise, either during the period this lease is
in effect or while there exists any outstanding obligation of the Lessee created
by this lease in favor of the Lessor, the Lessee agrees to pay the Lessor’s
reasonable attorney fees and costs which the Lessor may incur as the result of
Lessor’s participation in such bankruptcy proceedings. It is understood and
agreed by both parties that applicable federal bankruptcy law or rules of
procedure may affect, alter, reduce or nullify the attorney fee and cost awards
mentioned in the preceding sentence.

 

Waiver.

 

Any waiver by the Lessor of any breach of any covenant herein contained to be
kept and performed by the Lessee shall not be deemed or considered as a
continuing waiver, and shall not operate to bar or prevent the Lessor from
declaring a forfeiture for any succeeding breach, either of the same condition
or covenant or otherwise.

 

Recitals.

 

The recitals of this Lease are hereby incorporated in to this Lease and made a
part hereof.

 

Notices.

 

Any notice required by the terms of this lease to be given by one party hereto
to the other or desired so to be given, shall be sufficient if in writing,
contained in a sealed envelope, and sent first class mail, with postage fully
prepaid, and if intended for the Lessor herein, then if addressed to the Lessor
at DFA, LLC c/o Ahern Rentals, Inc., 4241 S. Arville Street, Las Vegas, Nevada
89103 and if intended for the Lessee, then if addressed to the Lessee at Ahern
Rentals, Inc., 4241 S. Arville Street, Las Vegas, Nevada 89103. Any such notice
shall be deemed conclusively to have been delivered to the addressee forty-eight
hours after the deposit thereof in the U.S. Mail.

 

6

--------------------------------------------------------------------------------


 

Heirs and Assigns.

 

All rights, remedies and liabilities herein given to or imposed upon either of
the parties hereto shall extend to, inure to the benefit of and bind, as the
circumstances may require, the heirs, successors, personal representatives and
so far as this lease is assignable by the terms hereof, to the assigns of such
parties.

 

In construing this lease, it is understood that the Lessor or the Lessee may be
more than one person; that if the context so requires, the singular pronoun
shall be taken to mean and include the plural, and that generally all
grammatical changes shall be made, assumed and implied to make the provisions
hereof apply equally to corporations and to individuals.

 

IN WITNESS WHEREOF, the parties have executed this Lease on the day and year
first hereinabove written, any corporate signature of Lessee being by due
authority of its Board of Directors and any signature of Lessor being by due
authority of its managing member.

 

Lessor:

Lessee:

DFA, LLC

AHERN RENTALS, INC.

 

 

 

 

By:

 /s/ DON F. AHERN

 

By:

 /s/ DON F. AHERN

 

 

Don F. Ahern, Manager

 

Don F. Ahern, President

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

COMMENCING AT THE SOUTH QUARTER (S ½) CORNER OF SECTION 28, TOWNSHIP 20 SOUTH,
RANGE 61 EAST, M.D.B.&M.; THENCE NORTH ALONG THE EAST LINE OF THE SOUTHWEST
QUARTER (SW ¼) OF SAID SECTION 28 TO A POINT ON THE SOUTH BOUNDARY LINE OF CLARK
AVENUE (NOW KNOWN AS BONANZA ROAD); THENCE NORTH 89° 36’ WEST A DISTANCE OF 222
FEET ALONG THE SOUTH BOUNDARY OF SAID CLARK AVENUE TO THE TRUE POINT OF
BEGINNING; THENCE CONTINUING NORTH 89° 36’ WEST A DISTANCE OF 111 FEET ALONG THE
SOUTH BOUNDARY LINE OF SAID CLARK AVENUE; THENCE SOUTH 0° 26’ WEST A DISTANCE OF
374 FEET; THENCE SOUTH 89° 36’ EAST A DISTANCE OF 111 FEET; THENCE NORTH 0° 26’
EAST AND PARALLEL TO THE EAST LINE OF THE SOUTHWEST QUARTER (SW ¼) OF SAID
SECTION 28 TO THE TRUE POINT OF BEGINNING.

 

 

Property:

 

1531 W. Bonanza Road

 

 

Las Vegas, NV

 

--------------------------------------------------------------------------------